DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 13 and 20 are in independent form.
Claims 1, 11, 13 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1, 13 and 20 rejected under 35 U.S.C. 101.
Claims 1-3, 10, 13 and 20 are rejected under 35 U.S.C. 102(a)(2).  
	Claims 4-9, 11, 12, 14-19 are rejected under 35 U.S.C. 103.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 11 13 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "improving use of the online system" in claims 1, 11, 13 and 20 is a relative term which renders the claim indefinite.  It is not clear what improving use of the online system is, because the word “improving” cannot be defined.


Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) adding ingredients and measurements thereof and determining the nutritional values. 
The limitations for classifying users based on their locations using the users’ profiles, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a method”, “a system”, “a non-transitory computer-readable storage medium” nothing in the claim element precludes the step from practically being performed in the mind. For example, “obtaining”, “inputting”, “applying” and “outputting” in the context of this claim encompasses the user manually determining location of the user based on the user’s profile, finding other users with the same location and classifying the users based on the locations. The process, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using “a method”, “a system”, “a non-transitory computer-readable storage medium” to perform “obtaining”, “inputting”, “applying” and “outputting” steps. The “a method”, “a system”, “a non-transitory computer-readable storage medium” in all steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function for classifying information based on attributes) such that it amounts no more than mere instructions to 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “a method”, “a system”, “a non-transitory computer-readable storage medium” to perform adding ingredients and measurements thereof and determining the nutritional values. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 13 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Peng; Wei et al. (US 20130086072 A1) [Peng].

	Regarding claims 1, 13 and 20, Peng discloses, a method, comprising: obtaining labels representing an international orientation or a non- international orientation of a first set of members of an online system, wherein the international orientation comprises an interest in or an exposure to one or more foreign entities (FIGS. 6-7 illustrate a graph depicting data indicative of AMT labels with respect to the user location identification, in accordance with an exemplary embodiment ¶ [0020], [0022], [0056], [0058]-[0059]. Note that the AMT to obtain human labels and to train the location models as utilized herein ¶ [0051]. Examiner hereby specifies that the user location can be identified and interpreted as international or otherwise corresponding to user’s current location); 
inputting, by one or more computer systems, the labels with features for the first set of members as training data for a machine learning model (obtaining labels and to train the location models with machine learning ¶ [0051]. Also see claim 1); 
applying, by the one or more computer systems, one or more rules derived from the machine learning model to additional features for a second set of members of the online system to classify some or all members in the second set of members as having the international orientation or the non-international orientation (The geolocation extraction and classification module 152 includes a message sampling module 310, a heuristic message filtering module 315, a geolocation entity extraction module 325, a crowdsourcing application module 330, and a machine learning module 335 ¶ [0044]. The machine learning module 335 performs a machine learning technique to learn a text classification model from the human labels. Finally, the messages can be classified by a location classifier module 340 in order to extract the user location ¶ [0045]. Also see ¶ [0052], [0055], [0060], [0062], [0063], [0066]. Also see Figs. 4 and 5); and 
outputting one or more attributes associated with the classified members for use in improving use of the online system by the second set of members (The geolocation extraction system can be employed to assist the enterprise marketing services and customer relationship management unit 380 to understand location related customer interest and sentiment for effective marketing services and customer services. The geolocation extraction system can also be used for location-based service 

Regarding claim 2, Peng discloses, identifying a third set of members of the online system as having the international orientation based on one or more profile attributes of the third set of members (In the context of such electronic social media, Enterprise Marketing Services (EMS) can be utilized to deliver personalized content to a broad customer base in accordance with particular user profile information with the immediate goal of improving the response rate ¶ [0003] and [0004]. It is, therefore, one aspect of the disclosed embodiments to provide for an improved method and system for extracting and classifying user geolocation information utilizing social media messages and/or data thereof ¶ [0008]. text classification model can be constructed and "learned" from the label utilizing a machine-learning algorithm. Additionally, messages can be classified by a location classifier in order to extract user location. The user location can then be transformed into a geocode so that a spatial search is enabled. Then, the distance between the locations can be easily calculated ¶ [0011]. Also see ¶ [0017], [0019], [0021] and [0023]. Examiner hereby specifies that location information can be interpreted as international or non-international).

Regarding claim 3, Peng discloses, wherein the one or more profile attributes comprise a foreign user interface locale for the online system (In the context of such electronic social media, Enterprise Marketing Services (EMS) can be utilized to deliver personalized content to a broad customer base in accordance with particular user profile information with the immediate goal of improving the response rate ¶ [0003] and [0004]. Examiner hereby specifies that location information can be interpreted as international or non-international).

Regarding claim 10, Peng discloses, generating a recommendation related to use of the online system based on the one or more attributes (Peng: The geolocation extraction system can be employed to assist the enterprise marketing services and customer relationship management unit 380 to understand location related customer interest and sentiment for effective marketing services and customer services. The geolocation extraction system can also be used for location-based service recommendation, user privacy monitoring, and travel related business. The social media networks 385 can communicate with the enterprise marketing management unit 380, which in turn can communicate with the user communication device 390 ¶ [0042]).


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4-7, 9, 15, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Yan; Hong et al. (US 20190208372 A1) [Yan].

Regarding claims 4 and 15, Peng teaches all the limitations of claims 3 and 14.
However Peng does not explicitly facilitate wherein the one or more profile attributes further comprise at least one of: foreign work experience; and registration with the online system from a foreign location.
Yan discloses, wherein the one or more profile attributes further comprise at least one of: foreign work experience; and registration with the online system from a foreign location (In particular embodiments, the social-networking system 160 may include one or more user-profile stores for storing user profiles. A user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location ¶ [0032]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Yan’s system would have allowed Peng to facilitate wherein the one or more profile attributes further comprise at least one of: foreign work experience; and registration with the online system from a foreign location. The motivation to combine 

	Regarding claims 5 and 16, the combination of Peng and Yan discloses, wherein obtaining the labels representing the international orientation or the non-international orientation of the first set of members of the online system comprises: generating clusters of the first set of members (Yan: the items and objects may include groups or social networks to which users of the social-networking system 160 may belong ¶ [0029]. In particular embodiments, the messaging system 180 may train a plurality of machine-learning models based on a plurality of groups of users. In particular embodiments, the messaging system 180 may generate the plurality of groups of users by applying one or more clustering algorithms based on one or more attributes. For example, a number of people who work for Facebook may form a group and the messaging system 180 may train a machine-learning model particularly for the Facebook group. As a result, the trained machine-learning model for a particular group may be more suitable for any users from this group ¶ [0066]); and
  obtaining a label of the international orientation or the non-international orientation for each of the clusters (Peng: FIGS. 6-7 illustrate a graph depicting data indicative of AMT labels with respect to the user location identification, in accordance with an exemplary embodiment ¶ [0020], [0022], [0056], [0058]-[0059]. Note that the AMT to obtain human labels and to train the location models as utilized herein ¶ [0051]. Examiner hereby specifies that the user location can be identified and interpreted as international or otherwise corresponding to user’s current location).

Regarding claim 6, the combination of Peng and Yan discloses, wherein applying the one or more rules derived from the machine learning model to the additional features for the second set of members comprises: creating the one or more rules from a subset of parameters for the machine learning model (Yan: To address this challenge, the embodiments disclosed herein present a solution by collecting one or more signals that are particularly useful for detecting the activity-level on an application running on a mobile client and training a machine-learning model based on these signals. A third technical challenge includes improving the robustness of the machine-learning model and tailoring the machine-learning model for a particular user. Correspondingly, the embodiments disclosed herein present a solution by collecting signals from a plurality of users having common attributes with the particular user, training a machine-learning model using these signals, and adjusting the machine-learning model based on the profile information of the particular user ¶ [0007]. Also see ¶ [0048], [0062], [0063] and [0066]).

Regarding claim 7, the combination of Peng and Yan discloses, wherein the features comprise a proportion of foreign connections for a member (Yan: In particular embodiments, users may join the online social network via the social-networking system 160 and then add connections (e.g., relationships) to a number of other users of the social-networking system 160 whom they want to be connected to. Herein, the term "friend" may refer to any other user of the social-networking system 160 with whom a user has formed a connection, association, or relationship via the social-networking system 160 ¶ [0028]. A connection store may be used for storing connection information about users. The connection information may indicate users who have similar or common work experience, group memberships, hobbies, educational history, or are in any way related or share common attributes. The connection information may also include user-defined connections between different users and content (both internal and external) ¶ [0035]. Examiner hereby specifies that the connections between edges are measured and degree of closeness can be calculated between the connections. These connections can be calculated based on related or share common attributes).

Regarding claims 9 and 19, the combination of Peng and Yan discloses, wherein the one or more rules comprise foreign education experience for a member to have the international orientation (Yan: a user may provide his or her name, profile picture, contact information, birth date, sex, marital status, family status, employment, education background, preferences, interests, or other demographic information ¶ [0037]).


Claims 8, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Yan in view of Ball; Allison Elaine et al. (US 20170142044 A1) [Ball].

Regarding claims 8 and 18, the combination of Peng and Yan clearly teaches all the limitations of claims 7 and 13. 
However neither Peng nor Yan explicitly facilitates wherein the one or more rules comprise a minimum threshold for the proportion of foreign connections for the member to have the international orientation.
Ball discloses, wherein the one or more rules comprise a minimum threshold for the proportion of foreign connections for the member to have the international orientation (Social-networking system 160 may analyze a user's actions to determine whether one or more of the actions indicate an affinity for subject matter, content, other users, and so forth ¶ [0061]. The subset of impressions may share a common property, such as impressions that were interacted with by friends of the target user, by users who have an affinity with the target user (the affinity satisfying a threshold level of affinity), by users who share a user-designated interest with the target user, by users who belong to a group, or by users who share one or more demographic traits, e.g., age group, city of residence, nationality, and the like ¶ [0195] and [0197]).


Regarding claim 12, the combination of Peng and Yan clearly teaches all the limitations of claim 1. 
However neither Peng nor Yan explicitly facilitates wherein the one or more attributes associated with the classified second set of members comprises at least one of: a metric related to the classified second set of members; a distribution of the international orientation and the non-international orientation in the classified second set of members; and a profile attribute shared by members with the international orientation or the non-international orientation.
Ball discloses, wherein the one or more attributes associated with the classified second set of members comprises at least one of: a metric related to the classified second set of members; a distribution of the international orientation and the non-international orientation in the classified second set of members; and a profile attribute shared by members with the international orientation or the non-international orientation (Social-networking system 160 may analyze a user's actions to determine whether one or more of the actions indicate an affinity for subject matter, content, other users, and so forth ¶ [0061]. The subset of impressions may share a common property, such as impressions that were interacted with by friends of the target user, by users who have an affinity with the target user (the affinity satisfying a threshold level of affinity), by users who share a user-designated interest with the target user, by users who belong to a group, or by users who share one or more demographic traits, e.g., age group, city of residence, nationality, and the like ¶ [0195] and [0197]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Ball’s system would have allowed Peng and Yan to facilitate wherein the one or more attributes associated with the classified second set of members comprises at least one of: a metric related to the classified second set of members; a distribution of the international orientation and the non-international orientation in the classified second set of members; and a profile attribute shared by members with the international orientation or the non-international orientation. The motivation to combine is apparent in the Peng and Yan’s reference, because there is a need for ranking and filtering content items in a social-networking environment.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Sullivan; Daniel et al. (US 20140181693 A1) [Sullivan].

Regarding claim 11, Peng teaches all the limitations of claim 10.
However Peng does not explicitly facilitate wherein the recommendation comprises at least one of: a connection for increasing engagement with the online system; a channel for acquiring additional members with the international orientation or the non-international orientation; and a product strategy for improving use of the online system by the second set of members.
Sullivan discloses, wherein the recommendation comprises at least one of: a connection for increasing engagement with the online system; a channel for acquiring additional members with the international orientation or the non-international orientation; and a product strategy for improving use of the online system by the second set of members (Social networking websites typically provide mechanisms (referred to as channels) for members to communicate with each other, e.g., emails, invitations, notifications, newsfeeds etc. Social networking applications typically make use of the various 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Sullivan’s system would have allowed Peng to facilitate wherein the recommendation comprises at least one of: a connection for increasing engagement with the online system; a channel for acquiring additional members with the international orientation or the non-international orientation; and a product strategy for improving use of the online system by the second set of members. The motivation to combine is apparent in the Peng’s reference, because one of the benefits of online social networks is that members can more easily find others who share common interests, goals, lifestyles, etc., without being limited to an online community dedicated to a particular interest. Doing so allows members to expand their social networks.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Krumm; John C. et al. (US 20150161439 A1) [Krumm].

Regarding claim 17, Peng teaches all the limitations of claim 13.
However Peng does not explicitly facilitate wherein applying the one or more rules derived from the machine learning model to the additional features for the second set of members comprises: creating the one or more rules from one or more conditions in a decision tree.
Krumm discloses, wherein applying the one or more rules derived from the machine learning model to the additional features for the second set of members comprises: creating the one or more rules from one or more conditions in a decision tree (In one or more implementations, machine learning is based upon boosted decision trees, however as is understood, other types of classifiers with corresponding machine learning may be used. With boosted decision trees, the mapping between the feature vector and place label is computed with a learned multiclass classifier in the form of a forest of boosted decision trees. The learning process begins with learning a conventional decision tree, and using the classification results from this tree, a second tree is learned with increased importance given to the training samples that were misclassified by the first tree ¶ [0025]).
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Krumm’s system would have allowed Peng to facilitate wherein applying the one or more rules derived from the machine learning model to the additional features for the second set of members comprises: creating the one or more rules from one or more conditions in a decision tree. The motivation to combine is apparent in the Peng’s reference, because there is a need for improving location classification by using machine learning and reducing cumbersome and highly error-prone to write heuristics that sufficiently cover the large number of possible cases and places.

Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






5/22/2021
/MOHAMMAD S ROSTAMI/               Primary Examiner, Art Unit 2154